EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Joseph Su on August 24, 2021.

The application has been amended as follows:
In the Claims:
Amend Claim  1 to the following: 
1. (Currently amended) A method for dynamically processing and playing multimedia contents, comprising: 
generating a topic map based on a title, wherein the topic map comprises a plurality of nodes, and each of the plurality of nodes corresponds to a multimedia content, and a plurality of node groups are obtained through permutation and combination of the plurality of nodes; 
determining one of the plurality of node groups that matches a constraint as a target group; 
determining a play order of each node and a plurality of child nodes in the target group according to at least one reward table; 
processing and playing one or a plurality of multimedia contents comprised by the target group according to the play order[[,]]; 
wherein the constraint comprises a time constraint, and the time constraint constrains a presentation time of the multimedia content[[,]]; and
determining a currently playing node of the multimedia content comprises no child nodes;
wherein in response to [[a]]the currently playing node of the multimedia content comprises no child nodes, the method for dynamically processing and playing multimedia contents further comprises: 
judging a current time of the multimedia content currently playing is greater than a first threshold value or less than a second threshold value; 
calculating a remaining time; 
making the remaining time as the time constraint.

Amend Claim  11 to the following: 

11. (Currently amended) A multimedia play apparatus comprising: 
a processor; and 
a storage apparatus coupled to the processor and configured to store a plurality of code segments, wherein after the plurality of code segments are installed, the processor executes the plurality of code segments to implement the method for dynamically processing and playing multimedia contents, wherein 
the processor generates a topic map based on a title, wherein the topic map comprises a plurality of nodes, and each of the plurality of nodes corresponds a multimedia content, and a plurality of node groups are obtained through permutation and combination of the plurality of nodes, 
the processor determines one of the plurality of node groups that matches a constraint as a target group, 
the processor determines a play order of each node and a plurality of child nodes in the target group according to at least one reward table, 
the processor processes and plays one or a plurality of multimedia contents comprised by the target group according to the play order, 
wherein the constraint comprises a time constraint, and the time constraint constrains a presentation time of the multimedia content, 
wherein in response to a currently playing node of the multimedia content comprises no child nodes, the processor judges a current time of the multimedia content currently playing is greater than a first threshold value or less than a second threshold value, calculates a remaining time, and makes the remaining time the time constraint.

Allowable Subject Matter
Claims 1-7, 9-17, 19, and 20 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1 and 11:
The prior art discloses the previously rejected limitations for the reasons discussed in the previous office actions. Additionally, the prior discloses that it is known to determine if a node has any child nodes and perform some function based on that determination. Further, the prior art discloses that it is known to judge a current time of a multimedia content and to calculate a remaining time.
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claims 1 and 11 are allowable.

Claims 2-7, 9, 10, 12-17, 19, and 20:
	The claims are dependent upon Claims 1 or 11, respectively, and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note on the Purpose of this Corrected Notice of Allowability
The purpose this corrected notice of Allowability is to properly indicate that the Office has received of all foreign priority documents via box 4 on the form PTO-37 and as previously acknowledged in the Non-Final Office Action dated October 19, 2020. No other changes to the Notice of Allowability have been made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Agarwal et al., US Publication 2003/0065659, System and method for determining if removing a node will leave the parent node with no child nodes.
Bender, US Publication 2016/0154860, System and method for determining that a node has no child nodes.
Hileman et al., US Publication 2018/0181549, System and method for determining that a node has no child nodes.
de Moor, US Patent 9,418,111, System and method for determining if a node has any child nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176